301 S.C. 367 (1990)
392 S.E.2d 180
In the Matter of W. Edwin DERRICK, Judge of Perry and Salley Municipal Courts, Respondent.
23205
Supreme Court of South Carolina.
Heard April 30, 1990.
Decided April 30, 1990.
*368 Atty. Gen. T. Travis Medlock, and Asst. Atty. Gen. James G. Bogle, Jr., Columbia, for complainant.
E. Edwin Derrick, pro se.
Heard April 30, 1990.
Decided April 30, 1990.
Per Curiam:
This is a judicial disciplinary matter. Respondent is the former municipal judge for the towns of Perry and Salley, South Carolina. He was convicted in magistrate's court of breach of trust with fraudulent intent, a crime of moral turpitude. In re: Sipes, 297 S.C. 531, 377 S.E. (2d) 574 (1989). The conviction was affirmed on appeal to the circuit court and the appeal to this Court was voluntarily dismissed. Subsequently, a complaint was filed in this disciplinary matter charging respondent with judicial misconduct based on the conviction.
Throughout this proceeding, respondent has maintained his innocence of the crime for which he was convicted in magistrate's court. While we consider this evidence in mitigation, respondent may not relitigate the validity of his conviction in this proceeding. We find respondent violated the Rule 34 on Judicial Discipline and Standards, § 1(b), by his conviction for a crime of moral turpitude. Respondent is hereby publicly reprimanded.
Public reprimand.